Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 recites “access to a machine learning module … receipt of the provided adaptation”. It is believed this would be better written as “accessing receiving the provided adaptation”.
Claims 2-12 depend from claim 1 and are objected to accordingly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,529,780 to Soergel et al. (Soergel) US 2021/0181695 to Feng et al. (Feng).

Claim 1: Soergel discloses a method for testing a basic parameterization of a component in an automation system, in which the following method steps are carried out before or during commissioning of the component in the automation system: 
starting a test run of component in the automation system with the basic parameterization (col. 5, lines 1-10 “erecting the hardware and running the individual systems … trying out the industrial plant”, note that here the parameters with which the plant is configured are initial parameters and thus reasonably constitute the recited “basic parametrization”); 
measuring of a measured value data record during trial operation (col. 4, lines 34-36 “training is carried out on the basis of measured values that are registered on line”); 
access to a machine learning module, which is pre-trained in order to calculate a target parameterization for the respective component for a measured value data set and wherein the basic parameterization is compared with the calculated target parameterization and in the event of deviation adapting the basic parameterization is (col. 4, lines 34-36 “then flow into an optimization of parameters and/or process models”); and
receipt of the provided adaptation of the basic parameterization (col. 4, lines 34-36 “then flow into an optimization of parameters and/or process models”).

Soergel does not explicitly disclose providing/receiving a result message for adaptation of the basic parameterization1.

Feng teaches providing/receiving a result message for adaption of parameterization (par. [0087] “providing the analysis result to a decision-making apparatus 42 … generates a control instruction for the production equipment”). 

It would have been obvious to provide/receive a result message for adaption of the basic parameterization (Soergel col. 4, lines 34-36 “then flow into an optimization of parameters and/or process models”, Feng par. [0087] “providing the analysis result to a decision-making apparatus 42 … generates a control instruction for the production equipment”). Those of ordinary skill in the art would have been motivated to do so as a known means of communicating the parameterization to a component which would have produced only the expected results (i.e. configuration/parameterization of the component).

Claim 2: Soergel and Feng teach the method according to claim 1, wherein the machine learning module is continuously retrained with the continuously acquired measured value data set, the basic parameterization and the calculated target parameterization (Soergel col. 4, lines 23-25 “The training … can take place … online (2b)”, Feng par. [0085] “obtaining data in the industrial automation system”).

Claim 5: Soergel and Feng teach the method according to claim 1, wherein the machine learning module is trained to automatically recognize error patterns in the basic parameterization (Feng par. [0080] “operation error (S7) … analyze production data”).

Claim 8: Soergel and Feng teach the method according to claim 1, wherein the machine learning module is at least partially locally provided on the component (Soergel Fig. 2, “engineering modules 11”).

Claim 9: Soergel and Feng teach the method according to claim 1, wherein the measured value data set comprises signal characteristics over time (par. [0089] “the previous time period … periodically sending the production data to the AI computing device”).

Claims 10 and 11: Soergel and Feng teach a parameterization unit for a component for use in an automation system configured to perform the method according to claim 1, the parameterization unit comprising: 
a parameter interface for reading a basic parameterization (Feng par. [0030] “obtain values of a plurality of production parameters”, ); 
at least one measured value interface for measuring and/or reading in a measured value data set (Feng par. [0076] “parameter measuring process to measure a plurality of production parameters”); 
an interface to a machine learning module, via which a result message can be read in to adapt the basic parameterization (par. [0033] “send the analysis result to the controller by use of the field bus”); and 
a processor for controlling and operating the component with the basic parameterization or target parameterization (Feng par. [0087] “providing the analysis result to a decision-making apparatus 42 … generates a control instruction for the production equipment”).

Claim 12: Soergel and Feng teach the component according to claim 11, further comprising: 
a control unit and in particular a controller for an electrical or a pneumatic system, and/or wherein the automation system comprises an electrical and/or pneumatic actuator (Feng par. [0051] “The controller 40 … sending control instructions to actuators”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,529,780 to Soergel et al. (Soergel) US 2021/0181695 to Feng et al. (Feng) in view of US 2021/0158095 to Buttner et al. (Buttner).

Claim 3: Soergel and Feng teach the method according to claim 1, wherein a specific machine learning module is pre-trained for each individual component (e.g. Soergel col. 1, lines 4-12 “optimization of individual plant components”). 
Soergel and Feng do not explicitly teach wherein a specific machine learning module is pre-trained.

Buttner teaches a specific machine learning module is pre-trained (par. [0040] “pre-training of the AI system 11”).

It would have been obvious at the time of filing to pre-train the machine learning module (e.g. Buttner par. [0040] “pre-training of the AI system 11”). Those of ordinary skill in the art would have been motivated to do so in order to reduce training requirements during production (see e.g. Buttner par. [0041] “the AI system 11 is to be trainable based on only a few data records is satisfied by a suitable pre-training”).

Claim 4: Soergel and Feng teach the method according to claim 1, but do not explicitly teach wherein the machine learning module comprises a pre-trained neural network which is trained with laboratory data and/or data from test stands and/or data from at least one simulation model.

Buttner teaches a pre-trained neural network trained which is trained with laboratory data and/or data from test stands and/or data from at least one simulation model (par. [0040] “pre-training of the AI system 11”, par. [0042] “a database 1000 that already includes a large number of classified data records”).

It would have been obvious at the time of filing to pre-train the machine learning module (e.g. Buttner par. [0040] “pre-training of the AI system 11”). Those of ordinary skill in the art would have been motivated to do so in order to reduce training requirements during production (see e.g. Buttner par. [0041] “the AI system 11 is to be trainable based on only a few data records is satisfied by a suitable pre-training”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,529,780 to Soergel et al. (Soergel) US 2021/0181695 to Feng et al. (Feng) in view of US 2016/0274558 to Strohmenger et al. (Strohmenger).

Claim 6: Soergel and Feng teach the method according to claim 1, but do not explicitly disclose wherein the machine learning module is designed to apply at least one pattern recognition algorithm to the measured value data set.

Strohmenger teaches a machine learning module is designed to apply at least one pattern recognition algorithm to the measured value data set (par. [0105] “analytics management component 818 can perform pattern recognition analysis … to facilitate determining or learning … patterns that can represent abnormal operation”).

It would have been obvious at the time of filing to apply pattern recognition to the measured value data set (Strohmenger par. [0105] “pattern recognition”, Soergel col. 4, lines 34-36 “measured values”). Those of ordinary skill in the art would have been motivated to do so as a known means of identifying abnormal operation which would have produced only the expected results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,529,780 to Soergel et al. (Soergel) US 2021/0181695 to Feng et al. (Feng) in view of US 2021/0356946 to Bock et al. (Bock).

Claim 7: Soergel and Feng teach the method according to claim1, but do not explicitly teach wherein the machine learning module comprises a component test unit which is trained to test whether the respective component is correctly inserted in the automation system in order to fulfill a predetermined automation task and, if the answer is no, extends the result message with an exchange message.

Bock teaches 
a machine learning module comprises a component test unit which is trained to test whether the respective component is correctly inserted in the automation system in order to fulfill a predetermined automation task and, if the answer is no, provides a message (pg. [0053] “the host 100 analyzes, with the aid of the component model 11, whether a planned machining of the objects 20, 30 my means of the robot 10 is (probably) feasible and if necessary parameterizes the robot 10”).

It would have been obvious at the time of filing to test whether the respective component is correctly inserted in the automation system (pg. [0053] “analyzes, with the aid of the component model 11, whether a planned machining of the objects 20, 30 my means of the robot 10 is (probably) feasible”). Those of ordinary skill in the art would have been motivated to do so to ensure proper operation of the industrial automation system (e.g. Bock par. [0011] “quickly, simply, precisely and/or reliably [perform] a feasibility analysis”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner believes those of ordinary skill in the art would have understood Soergel to at least imply a message as claimed. Regardless, in the interest of furthering prosecution, the more explicit disclosure of Feng is relied on here.